Citation Nr: 1544776	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  09-25 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for chronic right hand pain syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel






INTRODUCTION

The Veteran served on active duty with the United States Army from May 1960 to July 1963.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for right hand and arm condition and assigned a noncompensable evaluation effective July 17, 2006.  Subsequently, in a July 2011 Supplemental Statement of the Case (SSOC), the New York RO granted an increased evaluation to 10 percent for chronic right hand pain syndrome, previously claimed as right hand/arm condition, effective July 17, 2006.  However, as this increase does not constitute a full grant of the benefit sought, and as the Veteran has not withdrawn his claim, the increased rating issue remains pending.  AB v. Brown, 6 Vet. App. 35 (1993). 

In July 2015, the Veteran requested a videoconference hearing before a Veterans Law Judge of the Board.  However, several days later, in a correspondence to the RO, the Veteran indicated that he did not want to schedule a Board hearing and requested to continue with the appeals process.  As the Veteran has indicated that he no longer wishes a hearing, the hearing request is deemed to be withdrawn.  38 C.F.R. § 20.704(d).

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran most recently raised a claim for TDIU in April 2014, which was adjudicated and denied by the RO in a December 2014 rating decision.  As a result, this issue is not before the Board.

The Board has reviewed the Veteran's electronic Veterans Benefits Management System (VBMS) claims file as well as the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was last afforded a VA examination regarding his service-connected chronic right hand pain syndrome in June 2014.  Regarding functional impact, the examiner indicated that the Veteran's hand, thumb or finger condition did not impact his ability to work.  However, in a May 2015 peripheral nerves conditions VA examination, the examiner noted that the Veteran worked for many years in pluming and painting until 1991, when he was forced to retire due to injuring his right hip and leg, and that he would "currently have difficulty performing the same job due to his right hand pain and left hand."  Therefore, in light of this evidence indicating a possible worsening of right hand symptoms, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature and severity of his disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, all updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the VA Northport Medical Center, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of June 2015 to the present.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and current level of severity of his service-connected chronic right hand pain syndrome.  A complete medical history should be elicited.  All indicated studies, including radiological testing, should be conducted.  The entire claims folder must be made available to and reviewed by the examiner.  

The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  Additionally, the examiner should identify all symptoms and manifestations associated with the Veteran's service-connected chronic right hand pain syndrome.

The examiner also should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.

3.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted in full, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




